1

2

3

4

5

6

7                         UNITED STATES DISTRICT COURT
8                       CENTRAL DISTRICT OF CALIFORNIA
9
10   GAGANDEEP MARWAHA,                         Case No. 5:18-cv-02561-MWF (AFM)
11                       Petitioner,
                                                ORDER ACCEPTING FINDINGS
12          v.
                                                AND RECOMMENDATIONS OF
13   KEVIN McALEENAN, Acting                    UNITED STATES MAGISTRATE
     Secretary of Homeland Security, et al.,    JUDGE
14

15                       Respondents.
16

17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for Writ of
18   Habeas Corpus, records on file and the Report and Recommendation of United States
19   Magistrate Judge. Further, the Court has engaged in a de novo review of those
20   portions of the Report to which Petitioner has objected. The Court accepts the
21   findings and recommendation of the Magistrate Judge.
22         IT THEREFORE IS ORDERED that Judgment be entered (1) denying
23   Petitioner’s request for an evidentiary hearing; (2) denying the Petition for Writ of
24   Habeas Corpus; and (3) dismissing the action without prejudice.
25   DATED: August 14, 2019
26
                                           ____________________________________
27                                              MICHAEL W. FITZGERALD
                                             UNITED STATES DISTRICT JUDGE
28
